Order filed June 20, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00348-CV
                                 ___________
IN THE MATTER OF THE MARRIAGE OF DAVID ALLEN GARZA AND
                    BRITTANY GARZA


                    On Appeal from the 300th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 320200300


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 300th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On May 6, 2019, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM